PER CURIAM.
(1) 1. The first contention of appellant is that the court erred in overruling the demurrers to the fourth and sixth counts, for that said counts charge that the defendant willfully and wantonly failed to deliver the message in a reasonable time, without averment that the defendant knew that the probable consequence of the delay would result in injury. Without discussing the merits of this contention, it is only necessary to state that this point was not raised or called to the attention of the court by any of the grounds of demurrer.
(2) 2. It is next insisted that the court below erred in sustaining the demurrers to pleas 3 and 4, which set up a limitation of liability on the part of the defendant by reason of certain stipulations contained in the contract on the reverse side of the message, limiting the liability of the defendant to $50 for any delay in transmission or delivery of any night letter message, whether caused by the negligence of its servants or otherwise, unless a greater value, is stated in writing at the time the message is offered to the company for transmission and an additional sum *210paid or agreed to be paid, based on such value, equal to one-tenth of 1 per cent, thereof. This ruling of the court was in line with repeated decisions of this and of our Supreme Court. It is well settled in this state that, while a telegraph company can make and enforce certain reasonable rules and stipulations for the conduct of its business, it cannot, by stipulations printed on the blanks on which messages are required to be written, exempt itself from liability for damages resulting from the negligence of its employees in the transmission and delivery of telegrams.—Western Union Tel. Co. v. Anniston Cordage Co., 6 Ala. App. 351, 59 South. 757; Daughtery’s Case, 89 Ala. 191, 7 South. 660; Telegraph Co. v. Crawford, 110 Ala. 460, 20 South. 111; Southern Express Co. v. Owen, 146 Ala. 412, 41 South. 752; Tele graph Co. v. Chamblee, 122 Ala. 428, 25 South. 232, 82 Am. St. Rep. 89; Southern Ry. Co. v. Jones, 132 Ala. 440, 31 South. 501; Telegraph Co. v. Louisell, 161 Ala. 231, 50 South. 87. The cases of McGehee v. Telegraph Co., 169 Ala. 109, 53 South. 205, Ann. Cas. 1912B, 512, and Western Union Telegraph Co. v. Hill, 163 Ala. 18, 50 South. 248, 23 L. R. A. (N. S.) 648, 199 Ann. Cas. 1058, cited by appellant, are in conflict with this principle.
(3) 3. The insistence of appellant that the question of exemplary damages should not have been submitted to the jury, and that, under the circumstances in evidence, it was not within the province of the jury to award such damages, and that the motion for a new trial should therefore have been granted, cannot prevail.
This is an action ex delicto, brought by the sendee’s personal representative for delay in the delivery of a telegraph reading as follows: “New York, August 9, 1910. Bert Baker, Selma, Ala. Wire when you will be in New York. Unles you are able to get to work at once, we will be unable to wait longer, and will have to put some one else on the territory. Leon Michael & Co.”
It was a night letter message, reached Selma at 8:30 a. m., August 10th, but was not delivered until some time on August 12th. The evidence without conflict showed that plaintiff’s intestate was a man over thirty years of age, who had lived in Selma all his life, was there at his usual place of abode, his mother’s home, being confined to the house on account of illness, all of the period elapsing between the time the message was received in Selma on the morning of the 10th until its delivery some time during the day on the 12th. There was also evidence, among *211other circumstances, tending to show that the sendee of the message was well known in the business and social circles of Selma, and that the manager of the defendant company at Selma had for a year resided on the same street with the plaintiff, and only about one block from the latter’s home. It was also shown that the manager knew that the message had been received on the morning of the 10th, and had actually handled it. While the message was of a business character, the wording thereof clearly indicated its probable importance to the sendee and the necessity for its prompt delivery. While there was also evidence introduced by the defendant tending to show that its manager and messenger boy were not personally acquainted with the plaintiff’s intestate, and that said manager had resided in Selma but a little more than a year, and that efforts were made, though futile, to find the plaintiff during the two days, the weight and credibility of this evidence and the inferences arising therefrom were for the jury, and after a careful perusal of the decisions of our Supreme Court, we are not prepared to say that the trial court erred in submitting the question of punitive damages to the jury, leaving it to them to say whether or not such failure, under the circumstances, was not so grossly negligent as to evince a conscious disregard by the defendant of its duty to plaintiff’s intestate. Not only does this status of the evidence distinguish this case from the Westmoreland Case, 151 Ala. 319, 44 South. 382, relied on by the appellant, but the action in that case was held to have been ex contractu, involving no element of tort, and dealt with the failure to deliver a message of a social nature. The principles upon which our holding in this case are founded are fully set forth and supported by the following cases: Western Union Tel. Co. v. Cunningham, 99 Ala. 314, 14 South. 579; Telegraph Co. v. Seed, 115 Ala. 670, 22 South. 474; Western Union Co. v. Crowley, 158 Ala. 585, 48 South. 381; Telegraph Co. v. Stokes, 171 Ala. 168, 54 South. 181.
Counts 1 and 2 were eliminated by demurrer, and the case was tried on counts 3 to 6, inclusive. Counts 3 and 5 are for simple negligence, and counts 4 and 6 charge conjunctively “willful and wanton” failure to deliver. This might have required a somewhat higher degree of proof than the same averment in the disjunctive. But this was probably waived by the defendant in requesting the court in writing to charge the jury, in substance, that unless they found from the evidence that the defendant *212“willfully or wantonly failed to deliver the message,” they could not assess punitive damages against the defendant; also in using this disjunctive expression in several other special charges along the same line, which the court gave. But even with the averment treated as being in the conjunctive, under the evidence in this case, we do not feel justified in putting the trial court in error-for submitting the question of exemplary damages to the jury.
(4) 4. The question of actual damages was eliminated by the court’s oral charge and the several special charges. The action of the court in giving charge 6 is assigned as error, which charge is as follows: “I charge you that punitive damages may be awarded by you even though you may find no actual damages are recoverable.”
This was a correct statement of the law. See A. G. S. R. R. Co. v. Sellers, 93 Ala. 9, 9 South. 375, 30 Am. St. Rep. 17, and the cases there cited; also Birmingham Ry. Co. v. Nolan, 134 Ala. 329, 32 South. 715; Goodson v. Stewart, 154 Ala. 660, 46 South. 239; L. & N. R. R. Co. v. Smith, 141 Ala. 335, 37 South. 490; and Telegraph Co. v. Stokes, 171 Ala. 168, 54 South. 181. In these cases and those cited therein the law has long been settled in this state that the infliction of actual damage is not an essential predicate to the imposition of exemplary damages. The case of Western Union Tel. Co. v. Brown, 6 Ala. App. 339, 59 South. 329, is not in conflict with this view. That case merely follows that line of cases which have established the rule that in special actions on the case against telegraph companies for a failure to deliver or for negligence in transmission or delivery of a telegram the law will not permit a recovery for mental pain and anguish unless there is a right of recovery aside from such injuries; mental anguish being classed as one of the elements of actual damage. See Western Union Co. v. Blocker, 138 Ala. 484, 35 South. 468; Western Union Co. v. Anniston Co., 6 Ala. App. 351, 59 South. 757; Blount’s Case, 126 Ala. 105, 27 South. 779; Westmoreland Case, supra; Western Union Co. v. Jackson, 163 Ala. 9, 50 South. 316.
(5) 5. Charges X and Z were properly refused, if for no other reason than that they singled out certain parts of the testimony, -thus having a tendency to mislead the jury as to the importance of such testimony.
6. There was no error in excluding certain answers of the witness Sims, appellant’s manager at Selma, touching conversa*213tions betweén him and appellant’s messenger relating chiefly to the statement made by the messenger to the manager when the former returned with the undelivered message as to the sendee’s whereabouts, and to instructions which the manager gave the messenger with respect to the efforts he should make in attempting to deliver the message, etc. These were conversations between the two agents of the defendant in the absence of the plaintiff, in part narrative of and relating to a past transaction, and .as to the instructions given the messenger by the manager to which the latter deposes, they were in the nature of self-serving declarations, and cannot be regarded as a part of the res gestse. The testimony of the manager as to what the messenger reported to him upon the latter’s return with the message was manifestly objectionable as hearsay.
(6, 7) 7. The affirmative charge as requested by the defendant was properly refused. The appellant contends that the evidence shows that the telegram was sent for the benefit of the sender, and not for the benefit of Baker, the sendee, and that under the authority of Postal Tel. Co. v. Ford, 117 Ala. 672, 23 South. 684, Telegraph Co. v. Adams, 154 Ala. 657, 46 South. 228, and Adair’s Case, 115 Ala. 441, 22 South. 73, the affirmative charge should have been given. The cases cited were all actions ex contractu, while it is well settled that in actions ex delicto, like the present, the sendee may maintain a special action on the case when he is a substantial beneficiary, not the sole beneficiary, of such telegram, and the telegraph company, when it receives a telegram for transmission, knows, or the telegram shows, that it is sent for the benefit of the sendee. The jury might well have inferred from the language of this telegram that the plaintiff’s intestate was a substantial beneficiary, and that this fact was indicated to the telegraph company by the wording of the message itself when received for transmission. See Telegraph Co. v. Anniston Cordage Co., 6 Ala. App. 351, 59 South. 757, wherein the rules are clearly laid down and the authorities collated.
The principles we have announced are, we believe, sufficiently comprehensive to render unnecessary a consideration of the other questions involved.
There is no error in the record, and the judgment is affirmed.
Affirmed.
Note. The foregoing opinion was prepared by Judge Crum, and was adopted by the court after his retirement.